PER CURIAM.
Review is improvidently sought here by interlocutory appeal of an order (denying leave to file a counterclaim) in an action formerly cognizable at law. We treat the interlocutory appeal as a petition for writ of certiorari. Mac Papers, Incorporated v. Coin Machine Acceptance Corp., 210 So.2d 463 (Fla. 3d DCA 1968).
Since no irreparable harm or injury has been made to appear and an adequate and complete remedy by appeal after final judgment is available, we deny the petition for certiorari.
Certiorari denied.
CROSS, DOWNEY and ALDERMAN, JJ., concur.